Case 1:21-cv-20855-FAM Document 4 Entered on FLSD Docket 03/04/2021 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                          CASE NO: 1:21-cv-20855-FAM

     ALEJANDRO PERALTA,

             Plaintiff,

     vs.

     AMERICAN             SECURITY          INSURANCE
     COMPANY,

           Defendant.
     ___________________________________/


                                         REMOVAL STATUS REPORT

            Defendant American Security Insurance Company (“Defendant” or “American Security”)

 hereby files its Removal Status Report pursuant to this Court’s Notice of Court Practice in

 Removal Cases dated March 4, 2021 [D.E. 3], and states as follows:1

            A) A plain statement of the nature of the claim and any counterclaim, cross-claim, or
            third-party claim, made in state or federal court including the amount of damages
            claimed and any other relief sought.

            Plaintiff brings a one count for breach of contract regarding alleged damages to the
            dwelling located at 17495 NW 87th Court, Hialeah, Florida 33018. Plaintiff alleges the
            damages occurred on or about September 10, 2017, but did not report the claim until
            September 4, 2020 (nearly three years later). American Security assigned Claim No.
            00201267513 to the alleged loss, and denied the claim. Plaintiff is claiming $109,923.09
            in damages plus interest and attorney’s fees and costs.

            Defendant has not brought a counterclaim at this time. Likewise, Defendant is unaware of
            any potential cross-claims or third-party claims.

            B) A plain statement on the grounds for removal and a list of all parties to the action,
            including parties to any third-party claim;



 1
     A copy of all papers filed with the state court were attached to the Notice of Removal [D.E. 1].
Case 1:21-cv-20855-FAM Document 4 Entered on FLSD Docket 03/04/2021 Page 2 of 3




       This case was removed pursuant to this Court’s diversity jurisdiction because there is
       complete diversity between the Plaintiff and the Defendant, and the amount in controversy
       exceeds $75,000 exclusive of attorney’s fees and costs.

       Specifically, Plaintiff Alejandro Peralta is a citizen of the State of Florida. [D.E. 1, ¶ 2].
       Defendant American Security is a citizen of the states of Delaware and Georgia, and no
       other state. [D.E. 1, ¶ 3]. The amount in controversy exceeds $75,000. See D.E. 1.

       C) A list of all pending motions;

       None.

       D) A brief statement by each Defendant explaining whether or not each has joined
       the notice of removal.

       American Security is the removing party and the only Defendant in this matter.

       E) A statement regarding whether the Defendant has removed the action within 30
       days after the receipt by the Defendant of a copy of the initial pleading setting forth
       the claim for relief upon which such action or proceeding is based.

       American Security was served with the Complaint on February 11, 2021. As such,
       American Security’s 30-day deadline to remove this action was not until March 13, 2021.
       Accordingly, Defendant’s Notice of Removal was timely pursuant to 28 U.S.C. §
       1446(b)(1) when filed on March 3, 2021.

                                          Respectfully Submitted,

                                          /s/ Brian H. Koch
                                          HOLLAND & KNIGHT LLP
                                          Brian H. Koch (Fla. Bar No. 637335)
                                          brian.koch@hklaw.com
                                          515 East Las Olas Boulevard, Suite 1200
                                          Fort Lauderdale, Florida 33301
                                          Tel: 954.525.1000
                                          Fax: 954.463.2030

                                          HOLLAND & KNIGHT LLP
                                          Kalpesh Mehta, Esq. (Fla. Bar No. 121882)
                                          kalpesh.mehta@hklaw.com
                                          701 Brickell Avenue, Suite 3300
                                          Miami, Florida 33131
                                          Telephone: 305.374.8500
                                          Facsimile: 305.789.7799

                                          Counsel for American Security Insurance Company



                                                 2
Case 1:21-cv-20855-FAM Document 4 Entered on FLSD Docket 03/04/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was emailed on March 4, 2021 to

 Kimesha S. Smith, Esq.

                                            s/ Brian H. Koch
                                            BRIAN H. KOCH




                                               3
